DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,866,653 B2 to Chen et al. and U.S. Patent No. 10,466,810 B2 to Chen has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a first interface circuit, configured to communicate with the flat panel display to obtain the click position; a second interface circuit, configured to communicate with the semiconductor manufacturing machine to obtain a horizontal synchronization signal and a vertical synchronization signal; a memory, configured to store a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine; and a processor, configured to obtain the light pen simulated signal according to a light pen position corresponding to the click position and the first and second display resolutions, and to control the second interface circuit to provide the light pen simulated signal to the semiconductor manufacturing machine according to the horizontal synchronization signal and the vertical synchronization signal”, in combination with the other limitations set forth in claim 1.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “obtaining a first display resolution of the flat panel display from a memory; obtaining a second display resolution of the semiconductor manufacturing machine from the memory, wherein the first display resolution is different from the second display resolution; converting the click position into a light pen position according to a mapping table of the first and second display resolutions; and providing the light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and a synchronization signal from the semiconductor manufacturing machine”, in combination with the other limitations set forth in claim 9.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a semiconductor manufacturing machine; a flat panel display, configured to display a graphical user interface (GUI) of the semiconductor manufacturing machine; and a converter coupled between the semiconductor manufacturing machine and the flat panel display, configured to obtain a first display resolution of the semiconductor manufacturing machine and a second display resolution of the flat panel display from a memory, to convert a click position from the flat panel display into a light pen position according to the first and second display resolutions, and to provide a light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and a synchronization signal from the semiconductor manufacturing machine”, in combination with the other limitations set forth in claim 17.
Claims 2-8, 10-16 and 18-20 are dependent on claims 1, 9 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627